Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.365 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


EDDIE SKELLETT, #183067,

             Plaintiff,                              Hon. Paul L. Maloney

v.                                                   Case No. 1:19-cv-703

HEIDI WASHINGTON, et al.,

            Defendants.
____________________________________/

                          REPORT AND RECOMMENDATION

      This matter is before the Court on Plaintiff’s Motion for Summary Judgment (ECF

No. 23), Defendant Holmes’ Motion for Summary Judgment (ECF No. 25), and Defendant

Washington’s Motion for Summary Judgment (ECF No. 34).            Pursuant to 28 U.S.C.

 636(b)(1)(B), the undersigned recommends that Plaintiff’s motion be denied,

Defendants’ motions be granted, and this action terminated.

                                    BACKGROUND

      The following allegations are contained in Plaintiff’s complaint.     (ECF No. 1).

In the “early 2000s” Plaintiff was suffering from inner ear damage, vertigo, loss of

feeling in his right lower extremity, heart “issues,” and “spots” on his lungs.       In

response, a doctor imposed on Plaintiff the following functional limitations: no

prolonged standing, sitting, or walking; no climbing stairs; and no continuous lifting of




                                           -1-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.366 Page 2 of 13



more than 25 pounds.      In 2013, Plaintiff “lost his [right] thumb.”     While Plaintiff’s

“thumb was reattached,” he continued to experience residual grip loss in his right hand.

      In 2017, Plaintiff was arrested and incarcerated in the Monroe County Jail where

he was permitted use of his “braces and cane.”     Following his 2018 incarceration with

the Michigan Department of Corrections (MDOC), Plaintiff was initially provided “no

stair,” cotton blanket, and “extra pillow” accommodations.              After Plaintiff was

transferred to the Carson City Correctional Facility, however, Dr. Scott Holmes

cancelled Plaintiff’s accommodations.       The doctor also cancelled Plaintiff’s pain

medication, and he reduced the dosage on another of Plaintiff’s medications.            Dr.

Holmes also refused Plaintiff’s request for a “braces and cane” accommodation.          The

doctor told Plaintiff that “he was not disabled[,] just getting old.”   Dr. Holmes’ actions

caused Plaintiff to experience increased pain and risk of falling.

      Plaintiff subsequently filed an accommodation request pursuant to the

Americans with Disabilities Act (ADA).     This request was denied by the facility’s ADA

Coordinator on the ground that such accommodations must be issued or approved by a

qualified medical professional.     This determination was affirmed by the facility’s

warden.    Plaintiff then pursued the matter through the prison grievance process

without success.

      Plaintiff initiated this action against Dr. Holmes, MDOC Director Heidi

Washington, and several other individuals alleging, in part, violations of his Eighth

Amendment right to receive adequate medical care and his rights under the ADA.           At

                                             -2-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.367 Page 3 of 13



this juncture, only two claims remain: (1) Plaintiff’s denial of medical treatment claim

against Dr. Holmes, and (2) Plaintiff’s ADA claim against Director Washington.    (ECF

No. 9-10, 21).   Plaintiff now moves for summary judgment.      Defendants Holmes and

Washington also move for summary judgment on the ground that Plaintiff has failed to

properly exhaust his administrative remedies.

                        SUMMARY JUDGMENT STANDARD

        Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.     Fed. R. Civ. P. 56(a).     A party moving for summary judgment can

satisfy its burden by demonstrating         that the respondent, having had sufficient

opportunity for discovery, has no evidence to support an essential element of his or her

case.    Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the moving party

demonstrates that there is an absence of evidence to support the nonmoving party s

case, the non-moving party must identify specific facts that can be established by

admissible evidence, which demonstrate a genuine issue for trial.       Amini v. Oberlin

College, 440 F.3d 350, 357 (6th Cir. 2006).

        While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion must do more than

simply show that there is some metaphysical doubt as to the material facts.       Amini,

440 F.3d at 357.   The existence of a mere scintilla of evidence in support of the non-

moving party s position is insufficient.    Daniels v. Woodide, 396 F.3d 730, 734-35 (6th

                                              -3-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.368 Page 4 of 13



Cir. 2005).   The non-moving party may not rest upon [his] mere allegations, but must

instead present significant probative evidence establishing that there is a genuine

issue for trial.   Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

        Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by simply arguing that it relies solely or in part upon credibility

determinations.     Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th

Cir. 2004).   Rather, the non-moving party must be able to point to some facts which

may or will entitle him to judgment, or refute the proof of the moving party in some

material portion, and . . . may not merely recite the incantation, Credibility, and have

a trial on the hope that a jury may disbelieve factually uncontested proof.      Id. at 353-

54.    In sum, summary judgment is appropriate against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party s case,

and on which that party will bear the burden of proof at trial.       Daniels, 396 F.3d at

735.

        While a moving party without the burden of proof need only show that the

opponent cannot sustain his burden at trial, a moving party with the burden of proof

faces a “substantially higher hurdle.”   Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002).

Where the moving party has the burden, “his showing must be sufficient for the court to

hold that no reasonable trier of fact could find other than for the moving party.”

Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986). The Sixth Circuit has

repeatedly emphasized that the party with the burden of proof “must show the record


                                            -4-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.369 Page 5 of 13



contains evidence satisfying the burden of persuasion and that the evidence is so

powerful that no reasonable jury would be free to disbelieve it.”   Arnett, 281 F.3d at 561.

Accordingly, summary judgment on a claim in favor of the party with the burden on such

“is inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.”   Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

                                         ANALYSIS

       I.     Plaintiff’s Motion for Summary Judgment

       Plaintiff’s only remaining claims are a denial of medical treatment claim against

Dr. Holmes, and an ADA claim against Director Washington.           Plaintiff now moves for

summary judgment as to both claims.          Plaintiff has failed, however, to submit any

evidence in support of his motion for summary judgment.             Plaintiff has, however,

submitted certain evidence with other pleadings (see ECF No. 5, 14, 21), which the Court

has considered in support of Plaintiff’s motion.

       A.     Americans with Disabilities Act (ADA)

       Plaintiff alleges that his rights under the ADA have been violated by the actions

described herein.    To prevail on his ADA claim, Plaintiff must establish: (1) he is a

qualified person with a disability; (2) the MDOC is subject to the ADA; and (3) he was

denied the opportunity to participate in or benefit from defendants’ services, programs,

or activities, or was otherwise discriminated against by defendants, by reason of his

disability.   See Anderson v. City of Blue Ash, 798 F.3d 338, 357 (6th Cir. 2015).




                                             -5-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.370 Page 6 of 13



      Even if the Court assumes that Plaintiff could prevail on the first two elements,

Plaintiff has failed to present evidence that any MDOC official denied him the

opportunity to participate in or benefit from any MDOC service, program, or activity, or

otherwise discriminated against him by reason of his disability.         Stated differently,

Plaintiff has failed to satisfy his burden of presenting evidence sufficient to conclude that

no reasonable juror could find other than for Plaintiff.     Accordingly, the undersigned

recommends that Plaintiff’s motion for summary judgment be denied as to this claim.

      B.     Eighth Amendment

      Plaintiff alleges that Defendant Holmes denied him necessary medical treatment

in violation of his Eighth Amendment rights.        The Eighth Amendment’s prohibition

against cruel and unusual punishment applies not only to punishment imposed by the

state, but also to deprivations which occur during imprisonment and are not part of the

sentence imposed.       See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Estelle v. Gamble,

429 U.S. 97, 101-02 (1976).      Accordingly, the Eighth Amendment protects against the

unnecessary and wanton infliction of pain, the existence of which is evidenced by the

“deliberate indifference” to an inmate’s “serious medical needs.”       Estelle, 429 U.S. at

104-06; Napier v. Madison County, Kentucky, 238 F.3d 739, 742 (6th Cir. 2001).

      The analysis by which a defendant’s conduct is evaluated consists of two-steps.

First, the Court must determine, objectively, whether the alleged deprivation was

sufficiently serious.     A “serious medical need,” sufficient to implicate the Eighth

Amendment, is “one that has been diagnosed by a physician as mandating treatment or


                                              -6-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.371 Page 7 of 13



one that is so obvious that even a lay person would easily recognize the necessity for a

doctor’s attention.”    Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008).         Thus, the

objective component is satisfied where a prisoner receives no treatment for a serious

medical need.   See Rhinehart v. Scutt, 894 F.3d 721, 737 (6th Cir. 2018).        If, however,

the prisoner “has received on-going treatment for his condition and claims that this

treatment was inadequate,” he must demonstrate that his care was “so grossly

incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to

fundamental fairness.”      Ibid.

      If the prisoner satisfies the objective component, he must then demonstrate that

the defendant possessed a sufficiently culpable state of mind:

      a prison official cannot be found liable under the Eighth Amendment for
      denying an inmate humane conditions of confinement unless the official
      knows of and disregards an excessive risk to inmate health or safety; the
      official must both be aware of the facts from which the inference could
      be drawn that a substantial risk of serious harm exists, and he must
      also draw the inference.

Id. at 837.

      In other words, Plaintiff “must present evidence from which a trier of fact could

conclude ‘that the official was subjectively aware of the risk’ and ‘disregard[ed] that risk

by failing to take reasonable measures to abate it.”     Greene v. Bowles, 361 F.3d 290, 294

(6th Cir. 2004) (citing Farmer, 511 U.S. at 829, 847).    To satisfy this part of the analysis,

Plaintiff must demonstrate that Defendant acted with “deliberateness tantamount to

intent to punish.”     Miller v. Calhoun County, 408 F.3d 803, 813 (6th Cir. 2005).



                                             -7-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.372 Page 8 of 13



      While Plaintiff has submitted evidence that arguably establishes that he was

suffering a serious medical need, (ECF No. 5, PageID.111-12, 136, 140-41; ECF No. 14,

PageID.194-207), he has failed to present evidence that Defendant failed to reasonably

respond thereto.      To the extent Plaintiff simply disagrees with Defendant’s medical

judgment or treatment decisions, such does not implicate the Eighth Amendment.           See,

e.g., Williams v. Mehra, 186 F.3d 685, 691 (6th Cir. 1999) (citing Estelle, 429 U.S. at 105-

06) (“[m]edical malpractice does not become a constitutional violation merely because

the victim is a prisoner”); Mingus v. Butler, 591 F.3d 474, 480 (6th Cir. 2010) (to prevail

on an Eighth Amendment denial of medical treatment claim, “the inmate must show

more than negligence or the misdiagnosis of an ailment”).

      Again, Plaintiff has failed to satisfy his burden of presenting evidence sufficient

to conclude that no reasonable juror could find other than for Plaintiff as to this claim.

Accordingly, the undersigned recommends that Plaintiff’s motion for summary judgment

be denied as to this claim.

      II.      Defendants’ Motions for Summary Judgment

      Defendants Washington and Holmes both assert that Plaintiff has failed to

properly exhaust his remaining claims.       Pursuant to 42 U.S.C.      1997e(a), a prisoner

asserting an action with respect to prison conditions under 42 U.S.C.        1983 must first

exhaust all available administrative remedies.        See Porter v. Nussle, 534 U.S. 516, 524

(2002).     Prisoners are no longer required to demonstrate exhaustion in their complaints.

See Jones v. Bock, 549 U.S. 199, 216 (2007).       Instead, failure to exhaust administrative


                                             -8-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.373 Page 9 of 13



remedies is an affirmative defense under the PLRA which the defendant bears the

burden of establishing.   Ibid.

       With respect to what constitutes proper exhaustion, the Supreme Court has stated

that   the PLRA exhaustion requirement requires proper exhaustion             defined as

compliance with an agency s deadlines and other critical procedural rules.      Woodford

v. Ngo, 548 U.S. 81, 90-93 (2006).   In Bock, the Court reiterated that

       Compliance with prison grievance procedures, therefore, is all that is
       required by the PLRA to properly exhaust.         The level of detail
       necessary in a grievance to comply with the grievance procedures will
       vary from system to system and claim to claim, but it is the prison s
       requirements, and not the PLRA, that define the boundaries of proper
       exhaustion.

Bock, 549 U.S. at 218.

       MDOC Policy Directive 03.02.130 articulates the applicable grievance procedures

for prisoners in MDOC custody.       The now current version of this Policy, which took

effect on March 18, 2019, superseded the prior version which had been in effect since

July 9, 2007.   (MDOC Policy Directive 03.02.130 (Mar. 18, 2019).    The events relevant

to the present motion are governed by both versions of this Policy as such occurred both

prior to and after March 18, 2019.     With respect to the issues raised by Defendants’

motions, however, the two policies are identical.      Specifically, both versions of this

Policy require that a prisoner, prior to submitting a grievance, attempt to resolve the

issue with staff, unless prevented by circumstances beyond his control or the issue falls

within the jurisdiction of Internal Affairs.      MDOC Policy Directive 03.02.130       P

(July 9, 2007); MDOC Policy Directive 03.02.130        Q (Mar. 18, 2019).   The prisoner

                                            -9-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.374 Page 10 of 13



must attempt to resolve the matter with staff within two days of becoming aware that

there exists a grievable issue.   (Id.).

      If this attempt is unsuccessful (or such is inapplicable), the prisoner may submit

a Step I grievance, but such must be submitted within five business days after

attempting to resolve the matter with staff.       MDOC Policy Directive 03.02.130        V

(July 9, 2007); MDOC Policy Directive 03.02.130         W (Mar. 18, 2019).      The issues

asserted in a grievance “should be stated briefly but concisely” and the “[d]ates, times,

places, and names of all those involved in the issue being grieved are to be included.”

MDOC Policy Directive 03.02.130        R (July 9, 2007); MDOC Policy Directive 03.02.130

  S (Mar. 18, 2019).

      If the prisoner is dissatisfied with the Step I response, or does not receive a timely

response, he may appeal to Step II within ten business days of the response, or if no

response was received, within ten business days after the response was due.         MDOC

Policy Directive 03.02.130    BB (July 9, 2007); MDOC Policy Directive 03.02.130        DD

(Mar. 18, 2019).   If the prisoner is dissatisfied with the Step II response, or does not

receive a timely Step II response, he may appeal the matter to Step III.     MDOC Policy

Directive 03.02.130      FF (July 9, 2007); MDOC Policy Directive 03.02.130             HH

(Mar. 18, 2019).

      Defendants have submitted evidence that Plaintiff, prior to initiating the present

action, pursued a single grievance, identified as Grievance DRF-19-05-988-28i, through

all three steps of the grievance process.    (ECF No. 25, PageID.269-77; ECF No. 35,


                                            -10-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.375 Page 11 of 13



PageID.343-51).    Plaintiff does not dispute that this is the only grievance he pursued

through all three steps of the grievance process.       Instead, Plaintiff argues that the

grievance in question establishes that he properly exhausted his administrative

remedies with respect to his remaining claims.

      In his grievance, Plaintiff asserted that an unidentified doctor “refuses to address

[his] disability issues” or provide him with appropriate care.   (ECF No. 25, PageID.275).

Plaintiff reported that the incidents giving rise to his grievance occurred on the following

four dates: February 11, 2019; March 21, 2019; April 1, 2019; and April 15, 2019.        (Id.).

Plaintiff reported that, prior to submitting his grievance, he attempted to resolve the

matter with staff on April 24, 2019.       (Id.).   The grievance was received by prison

officials on May 3, 2019.   (Id.).

      Plaintiff’s grievance was rejected at Step I on the ground that Plaintiff “failed to

attempt to resolve [the] issue with staff.” (ECF No. 25, PageID.275).          This rejection

was upheld at Steps II and III of the grievance process.    (ECF No. 25, PageID.272, 274).

As noted, MDOC Policy requires prisoners, prior to filing a grievance, to attempt to

resolve the issue with staff no later than two days after realizing that there exists a

grievable issue.   It is evident from Plaintiff’s grievance that he failed to timely comply

with this requirement.

      Plaintiff asserts that he attempted to resolve his issues with staff on April 24,

2019, which is nine days after the last incident giving rise to Plaintiff’s grievance.   (ECF

No. 25, PageID.275). Moreover, Plaintiff has neither alleged nor presented evidence


                                             -11-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.376 Page 12 of 13



that he was prevented by circumstances beyond his control from attempting to timely

resolve this matter with staff.   Likewise, Plaintiff has neither alleged nor presented

evidence that the subject matter of his grievance falls within the jurisdiction of Internal

Affairs.    Finally, in response to Defendants’ motions, Plaintiff has presented no

evidence.   Instead, Plaintiff has simply submitted unsworn pleadings.

      Simply put, Defendants have demonstrated that Plaintiff failed to comply with

applicable MDOC grievance policy and that his grievance was rejected for such failure.

Accordingly, the undersigned finds that Defendants have satisfied their burden on the

affirmative defense of exhaustion of administrative remedies and, therefore,

recommends that Defendants’ motions for summary judgment be granted.

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that Plaintiff’s

Motion for Summary Judgment (ECF No. 23) be denied; that Defendant Holmes’ Motion

for Summary Judgment (ECF No. 25) be granted; and that Defendant Washington’s

Motion for Summary Judgment (ECF No. 34) be granted.               The undersigned also

recommends that this action terminated. The undersigned further recommends that

appeal of this matter would not be taken in good faith.      See McGore v. Wrigglesworth,

114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).




                                           -12-
Case 1:19-cv-00703-PLM-PJG ECF No. 39 filed 05/08/20 PageID.377 Page 13 of 13



        OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.          28 U.S.C.

 636(b)(1)(C).   Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                              Respectfully submitted,


Date:   May 8, 2020                            /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge




                                          -13-
